EXHIBIT 10.27


INDEMNITY AGREEMENT

        This Indemnity Agreement (the “Agreement”) is made as of July 29, 2005,
among Erik Dysthe (“Dysthe”), Erik Dysthe Holdings, Inc., a British Columbia
corporation (“Dysthe Holdings” and together with Dysthe, the “Indemnifying
Parties”), and MDSI Mobile Data Solutions Inc., a corporation incorporated under
the federal laws of Canada (“MDSI” or the “Indemnified Party”).

        WHEREAS, MDSI intends to enter into an arrangement providing for the
acquisition of all of the outstanding common shares of MDSI pursuant to that
certain Arrangement Agreement among MDSI, Fortezza Holdings S.A.R.L. (“Parent”)
and Beech Investment Corp. (“Subco”), dated the date hereof (the “Arrangement
Agreement”);

        WHEREAS, a condition to the closing of the transactions contemplated by
the Arrangement Agreement is the execution of, and the performance of the
agreements and undertakings contemplated by, a Support Agreement among the
Indemnifying Parties, MDSI, Parent and Subco; and

        WHEREAS, the Indemnifying Parties will receive a financial benefit from
the closing of the transactions contemplated by the Arrangement Agreement and
have agreed to enter into this Agreement in order to induce MDSI to enter into
the Arrangement Agreement;

        NOW THEREFORE, in order to induce MDSI to enter into, and in
consideration of its entering into, the Arrangement Agreement, and in
consideration of the promises and the agreements contained herein, the parties
hereto agree as follows:

1.   Indemnity. The Indemnifying Parties will, jointly and severally, indemnify
in full MDSI and each of its officers, directors, stockholders, employees and
agents, from and against any loss, damage, claim, expense or fee, including
court costs and attorneys’ fees and expenses, including any termination or other
fee or payment required to be paid by MDSI to any party under the terms of the
Arrangement Agreement, arising out of or relating to, any breach by the
Indemnifying Parties of any obligation, covenant, agreement or provision of the
Support Agreement.


2.   Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and assigns.


3.   Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expense.


4.    Amendments. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.


--------------------------------------------------------------------------------

-2-

5.   Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given upon receipt to the parties at the addresses set forth
below (or at such other address for a party as shall be specified by like
notice). The date of receipt of any such notice or other communication if
delivered personally shall be deemed to be the date of delivery thereof, or if
sent by facsimile transmission, the date of such transmission if sent during
normal business hours on a Business Day, failing which it shall be deemed to
have been received on the next Business Day.


  If to the Indemnifying Parties, to:


  Erik Dysthe and
Erik Dysthe Holdings, Inc.
10271 Shellbridge Way
Richmond BC
Canada V6X 2W8
Telecopy: (604) 207 6062
Attention: Erik Dysthe


  If to MDSI, to:


  MDSI Mobile Data Solutions Inc.
10271 Shellbridge Way
Richmond BC
Canada V6X 2W8
Telecopy: (604) 207 6062
Attention: Erik Dysthe


6.   Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.


7.   Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Province of British Columbia without regard to any
applicable conflicts of law.


8.   Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in a court of the Province of British
Columbia (without posting of bond or other security). This being in addition to
any other remedy to which they are entitled at law or in equity.


9.    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in


--------------------------------------------------------------------------------

-3-

  full force and effect and shall in no way be affected, impaired or
invalidated. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the Arrangement be completed as originally contemplated to the
fullest extent possible.


10.   Waiver of Jury Trial. Each party to this Agreement hereby waives, to the
extent permitted by applicable law, trial by jury in any litigation in any court
with respect to, in connection with, or arising out of this Agreement or any
ancillary agreement or the validity, protection, interpretation, collection or
enforcement thereof.


        IN WITNESS WHEREOF, the Indemnifying Parties and MDSI have signed, or
caused this Agreement to be signed, all as of the date first written above.

      MDSI MOBILE DATA SOLUTIONS INC.     By:       /s/ Glenn Kumoi     
                                             Name:   Title:     ERIK DYSTHE
HOLDINGS CO.     By:       /s/ Erik Dysthe                          
                        Name: Erik Dysthe   Title: President           /s/ Erik
Dysthe                                                   Erik Dysthe